
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



CARREKER CORPORATION

SENIOR EXECUTIVE

EMPLOYMENT AGREEMENT

        This Employment Agreement (the "Agreement") is dated as of November 15,
2004, between Carreker Corporation, a Delaware corporation with its principal
executive offices at 4055 Valley View Lane, Suite 1000, Dallas, Texas 75244 (the
"Company"), and Suzette Massie (the "Executive") who resides at 4517 Voyager
Drive, Frisco, Texas 75034.

W I T N E S S E T H:

        WHEREAS, the Executive and the Company desire to define the terms of the
employment of the Executive with the Company;

        NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and subject to the
terms and conditions hereinafter set forth, the parties hereto agree as follows:

1.DEFINITIONS.


        In addition to the words and terms elsewhere defined in this Agreement,
the following words and terms as used herein shall have the following meanings,
unless the context or use indicates a different meaning:

        "Cause" means (a) any act by the Executive that is materially adverse to
the best interests of the Company and which, if the subject of a criminal
proceeding, could result in a criminal conviction for a felony or (b) the
failure by the Executive to substantially perform his/her duties hereunder,
which duties are within the control of the Executive (other than the failure
resulting from the Executive's incapacity due to physical or mental illness),
provided, however, that the Executive shall not be deemed to be terminated for
Cause under this subsection (b) unless and until (1) after the Executive
receives written notice from the Company specifying with reasonable
particularity the actions of Executive which constitute a violation of this
subsection (b) and (2) within a period of 30 days after receipt of such notice
(and during which the violation is within the control of the Executive),
Executive fails to reasonably and prospectively cure such violation.

        "Good Reason" means the occurrence of a Triggering Event (as defined
below) and (A) without his/her prior concurrence, the Executive is assigned any
duties or responsibilities that are inconsistent with his/her position, duties,
responsibilities or status at the commencement of the term of this Agreement, or
his/her reporting responsibilities or titles in effect at such time are changed,
(B) the Executive's total compensation is reduced or any other failure by the
Company to comply with Section 4 hereof, (C) any change in any Executive benefit
plans or arrangements in effect on the date hereof in which the Executive
participates (including without limitation any pension and retirement plan,
savings and profit sharing plan, stock ownership or purchase plan, stock option
plan, or life, medical or disability insurance plan), which would adversely
affect the Executive's rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Company and
does not result in a proportionately greater reduction in the rights of or
benefits to the Executive as compared to any other executive officer of the
Company, or (D) without his/her prior concurrence, the Executive is required to
engage in an increased amount of travel on the Company's business.

        "Triggering Date" means the date of a Triggering Event.

--------------------------------------------------------------------------------






        "Triggering Event" means an event of a nature that would be required to
be reported by the Company in response to Item 6(d) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act; provided that, without
limitation, such an event shall be deemed to have occurred if (a) any person or
group (as such terms are used in Section 13(d) and 14(d) of the Exchange Act) is
or becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company's then outstanding
securities, or (b) there are serving as directors two or more persons who were
elected as members of the Board of Directors and were not nominated by
management or the Board of Directors of the Company to serve on the Board of
Directors of the Company, or (c) the Company is merged or consolidated with
another corporation and as a result of such merger or consolidation less than
51% of the outstanding voting securities of the surviving or resulting
corporation are owned in the aggregate by the former shareholders of the
Company, excluding for purposes of such calculation shares of the voting
securities of the Company owned by a party to such merger or consolidation or
affiliates (within the meaning of the Exchange Act) of such party, as the same
existed immediately prior to such merger or consolidation, or (d) a liquidation
or dissolution of the Company, or (e) a significant reorganization of the
Company occurs, such as a spin-off, sale of assets or other restructuring, and
as a result the duties and responsibilities of the Executive are materially
reduced.

2.EMPLOYMENT.

        The Company hereby employs the Executive and the Executive hereby
accepts employment on the terms and conditions set forth herein.

3.TERM.

        Subject to the provisions of termination as provided in Section 9 of
this Agreement, the term of this Agreement shall commence on the first day of
Executive's employment and shall terminate on date three (3) years thereafter,
unless sooner terminated as provided for herein (the "Employment Period"). This
Agreement shall automatically renew for consecutive one-year periods unless
either party terminates this Agreement pursuant to Section 9.1.

4.SALARY.

        (a)   For all services rendered by the Executive under this Agreement,
the Company shall pay the Executive a base salary as established each fiscal
year by the Chairman or Board of Directors ("Base Salary"), payable in
accordance with the Company's customary payroll practices.

        (b)   The Executive shall be entitled to participate in any employee
bonus plan or arrangement made available by the Chairman or Board of Directors
in the future to its executive officers, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement ("Targeted Bonus").

        (c)   The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement (collectively referred
to as "Benefits") made available by the Company in the future to its executive
officers and key management personnel, subject to and on a basis consistent with
the terms, conditions and overall administration of such plan or arrangement.
Nothing paid to the Executive under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the salary
payable to the Executive pursuant to Subsection 4(a) and 4(b).

2

--------------------------------------------------------------------------------




5.POSITION.

        The Executive's position (including status, offices, titles and
reporting requirements), authority, duties an responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time immediately preceding the date of this
Agreement and (B) the Executive's services shall be performed at the location
where the Executive was employed immediately preceding the date of this
Agreement or any office or location less than 35 miles from such location. The
precise services of the Executive may be extended or curtailed from time to time
at the direction of the Chairman or Board of Directors of the Company.

6.DUTIES.

        During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, and (B) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement.

7.DISABILITY.

        If the Executive is unable to perform his/her services by reason of
illness or incapacity for a continuous period in excess of six months, unless
otherwise required by the provisions of Sections 10 or 25 of this Agreement,
compensation otherwise payable by the Company shall cease and any future
payments to the Executive shall be subject to the terms and provisions of
long-term disability insurance coverage, if any, maintained by the Company.
Notwithstanding anything herein to the contrary, the Chairman or Board of
Directors of the Company may terminate the Executive's employment with the
Company under this Agreement at any time after the Executive shall be absent
from his/her employment, for whatever reason, for a continuous period of more
than six months, and, except for any obligations of the Company under Sections
10, 24, and 27 of this Agreement, all other obligations of the Company hereunder
shall cease upon such termination.

8.COMPENSATION AFTER DEATH.

        If the Executive dies during the term of his/her employment, the Company
shall pay to such person as the Executive shall designate in a notice filed with
the Company, or, if no such person shall be designated, to his/her estate as a
lump sum death benefit, all earned and unpaid base salary, prorated bonuses (if
any) for that portion of the year of his/her death during which he worked, other
bonuses (if any) accrued and payable, and accrued benefits, all as of the date
of his/her death, in addition to any payments the Executive's spouse,
beneficiaries, or estate may be entitled to receive pursuant to any pension or
employee benefit plan or life insurance policy which may be maintained by the
Company, and such payments shall fully discharge the Company's obligations
hereunder.

9.TERMINATION.

        9.1   Termination Prior to the Triggering Date.

        (a)   Upon 30 days' prior written notice to the Executive and prior to
the Triggering Date, the Company may terminate the Executive's employment with
the Company under this Agreement with or without Cause.

3

--------------------------------------------------------------------------------



        (b)   Prior to the Triggering Date, the Executive may terminate his/her
employment with the Company under this Agreement by giving 30 days' prior
written notice of his/her desire to the Chairman or Board of Directors of the
Company. The Executive will continue to receive his/her Base Salary and Benefits
through the date of termination with no liability on the part of the Company for
further payments to the Executive unless Executive terminates his/her employment
pursuant to Section 9.1(c)(ii), at which time Sections 9.1(c) and (d) shall
apply.

        (c)   In the event that (i) the Company terminates the Executive's
employment for any reason other than for Cause and at a time when Executive is
not eligible to receive benefits under the Company's Long Term Disability Plan;
or (ii) the Executive terminates his/her employment as a result of any of the
following reasons: (A) without the Executive's consent the Company materially
diminishes the scope of the Executive's duties, assigns to the Executive duties
materially inconsistent with his/her designated position, or reduces the
Executive's Base Salary or Targeted Bonus to an amount less than previously
determined or established by the Chairman or Board of Directors, (B) the
Company's or any subsidiary's requiring the Executive to perform services at any
location outside the Dallas, Texas metropolitan area, other than reasonable
business travel, or (C) the Company breached any of its material obligations
under this Agreement and such breach is not cured within 30 days after written
notice thereof by the Executive; then the Company shall pay the Executive
severance payments in an amount equal to the sum of the (x) Executive's
annualized Base Salary in effect at the time of such termination, and (y) an
amount equal to the bonus to which the Executive would have been entitled, had
the Executive not been terminated and the Company's profitability through the
fiscal quarter ended immediately prior to the effective date of termination
continued at the same rate throughout the applicable bonus period (provided,
however, that if the basis for Executive's termination is the reduction in
his/her Base Salary, the severance pay shall be based on the Base Salary in
effect prior to such reduction). The severance payments shall be made in
installments over a period of 12 months. Notwithstanding the foregoing, if the
Executive terminates his/her employment pursuant to clause (ii) above, he shall
be entitled to the severance payments provided for in this paragraph only if he
gives written notice to the Company of his/her termination of employment within
30 days after the occurrence of the event or events specified in clause (ii) on
which he bases his/her termination and such notice specifies such event or
events.

        (d)   The severance payments provided for in this Section 9.1 shall be
in lieu of all severance payments or benefits to which the Executive might
otherwise be entitled under Company severance policies from time to time in
effect, except for (i) accrued and unpaid Base Salary to the date of
termination, and (ii) any bonus or other compensation due with respect to
periods completed as of the date of termination. Nothing contained in the
foregoing shall be construed so as to affect the Executive's rights or the
Company's obligations relating to agreements or benefits that are unrelated to
termination of employment.

        (e)   In the event that the Company terminates the Executive's
employment for Cause, the Company will have no liability on its part for further
payments after the termination date to the Executive.

        (f)    In voting upon such termination described in Subsections 9.1(a)
or (b), if the Executive is also a member of the Board of Directors of the
Company, then he may not vote on such termination, and the total number of
members of the Board of Directors will be reduced by one for purposes of voting
on such termination.

4

--------------------------------------------------------------------------------






        9.2   Termination After the Triggering Date.

        (a)   On or after the Triggering Date and irrespective of whether or not
the Executive has given notice of termination of employment pursuant to
Section 9.2(c), the Company may terminate the Executive's employment with the
Company under this Agreement only for Cause and, subject to the provisions of
Sections 24 and 27 hereof, with no liability on its part for further payments to
the Executive.

        (b)   On or after the Triggering Date and irrespective of whether or not
the Executive has given notice of termination of employment pursuant to
Section 9.2(c), if the Executive's employment with the Company is terminated
without Cause or if Executive terminates his/her employment with the Company for
Good Reason, the Executive will continue to accrue and receive his/her base
salary and Benefits through the date of termination and will be entitled to
receive the benefits provided for under Section 10 hereof.

        (c)   On or after the Triggering Date, the Executive may, in his/her
sole and absolute discretion and without any prior approval by the Board of
Directors of the Company, and upon three months' prior written notice to the
Company, terminate his/her employment with the Company under this Agreement for
any reason whatsoever. If the Executive's employment with the Company under this
Agreement is terminated pursuant to this Subsection 9.2(c) and subject in all
respects to the provisions of Section 9.2(a) and (b), the Executive will
continue to accrue and receive his/her base salary and Benefits through the date
of termination and will be entitled to receive the benefits provided for under
Section 10 hereof. No termination of the Executive's employment with the Company
pursuant to Subsections 9.2(b) or (c) shall in any way terminate the Company's
obligations under Sections 24 and 27 of this Agreement.

10.COMPENSATION AFTER CERTAIN TERMINATIONS.


        If the Executive's employment with the Company is terminated (whether
such termination is by the Executive or by the Company) at any time on or within
three years after the Triggering Date for any reason other than (a) termination
by the Company for Cause, (b) the Executive having reached the age of 65, or
(c) the Executive's death, then, within five days after the date of such
termination, the Company shall pay the Executive a lump sum amount in cash equal
to one times the Executive's annualized includable compensation (within the
meaning of Section 280G(d)(1) of the Internal Revenue Code of 1986, as amended)
from the Company during the period consisting of the five full taxable years of
the Executive ending immediately prior to the year in which the Triggering Date
occurred (or such portion of such period during which the Executive was an
Executive of the Company). In addition all stock options or restricted stock
awarded to the Executive by the Company shall become 100% vested and
exercisable, and shall remain exercisable for a period of twelve (12) months
after the Executive's date of termination.

11.TRANSFER OF ASSETS TO IRREVOCABLE TRUST.

        On the Triggering Date or as soon thereafter as the Company knows of the
occurrence of a Triggering Event, the Company shall transfer cash to the
Irrevocable Trust created by the Irrevocable Trust Agreement, an executed copy
of which is attached hereto as Exhibit A, in an amount no less than the total
amount which would be payable to the Executive pursuant to Section 10 of this
Agreement as if the Executive's employment terminated on the Triggering Date.
The Company shall take whatever steps are necessary to maintain the trust
established pursuant to the Irrevocable Trust Agreement and shall comply with
the terms of the Irrevocable Trust Agreement both before and after the
Triggering Date and until the Irrevocable Trust terminates by its own terms.

5

--------------------------------------------------------------------------------




12.MITIGATION.

        The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by the Executive as the result of employment by another
employer after the date of termination of Executive's employment with the
Company, or otherwise.

13.NON-COMPETE AND CONFIDENTIAL INFORMATION.

        13.1. Covenant Not to Compete.

        (i)    Compliance with the provisions of this Section 13 is an express
condition of the Executive's right to receive payments, vesting, and benefits
hereunder. The Executive acknowledges and recognizes the confidential
information and records provided by the Company, the benefits provided
hereunder, and the professional training and experience he will receive from and
the contacts he will be provided by the Company, as well as the highly
competitive nature of the Company's business, and in consideration of all of the
above, agrees that during the period beginning on the effective date of the
Executive's termination of employment with the Company (the "Date of
Termination") and ending twelve (12) months thereafter (the "Covered Time"), the
Executive will not compete with the business of the Company. For purposes
hereof, "competition" shall mean any engaging, directly or indirectly, in the
"Covered Business" (as hereinafter defined) in any state of the United States of
America or any nation in which the Company is conducting business as of the Date
of Termination (the "Covered Area"). For purposes of this Agreement, "Covered
Business" shall mean providing any services similar in scope or nature to the
services provided by the Executive immediately prior to his or her Date of
Termination. For purposes of this Section 13, the phrase "engaging, directly or
indirectly" shall mean engaging directly or having an interest, directly or
indirectly, as owner, partner, shareholder, agent, representative, employee,
officer, director, independent contractor, capital investor, lender, renderer of
consultation services or advice or otherwise (other than as the holder of less
than 2% of the outstanding stock of a publicly-traded corporation), either alone
or in association with others, in the operation of any aspect of any type of
business or enterprise engaged in any aspect of the Covered Business.

        (ii)   The Executive agrees that during the term of this Agreement
(including any extensions thereof) and for the twenty-four (24) months
thereafter, he shall not (i) directly or indirectly solicit or attempt to
solicit any of the employees, agents, consultants, or representatives of the
Company or affiliates of the Company to leave any of such entities; or
(ii) directly or indirectly solicit or attempt to solicit any of the employees,
agents, consultants or representatives of the Company or affiliates of the
Company to become employees, agents, representatives or consultants of any other
person or entity.

        (iii)  The Executive understands that the provisions of Sections
13(a)(i) and (ii) may limit his ability to earn a livelihood in a business
similar to the business of the Company but nevertheless agrees and hereby
acknowledges that the restrictions and limitations thereof are reasonable in
scope, area, and duration, are reasonably necessary to protect the goodwill and
business interests of the Company, and that the consideration provided under
this Agreement is sufficient to justify the restrictions contained in such
provisions. Accordingly, in consideration thereof and in light of the
Executive's education, skills and abilities, the Executive agrees that he will
not assert that, and it should not be considered that, such provisions are
either unreasonable in scope, area, or duration, or will prevent him from
earning a living, or otherwise are void, voidable, or unenforceable or should be
voided or held unenforceable.

6

--------------------------------------------------------------------------------






        13.2. Enforcement.

        (i)    The parties hereto agree and acknowledge that the covenants and
agreements contained herein are reasonable in scope, area, and duration and
necessary to protect the reasonable competitive business interests of the
Company, including, without limitation, the value of the proprietary information
and goodwill of the Company.

        (ii)   The Executive agrees that the covenants and undertakings
contained in Section 13 of this Agreement relate to matters which are of a
special, unique and extraordinary character and that the Company cannot be
reasonably or adequately compensated in damages in an action at law in the event
the Executive breaches any of these covenants or undertakings. Therefore, the
Executive agrees that the Company shall be entitled, as a matter of course,
without the need to prove irreparable injury, to an injunction, restraining
order or other equitable relief from any court of competent jurisdiction,
restraining any violation or threatened violation of any of such terms by the
Executive and such other persons as the court shall order. The Executive agrees
to pay costs and legal fees incurred by the Company in obtaining such
injunction.

        (iii)  Rights and remedies provided for in this Section 13(b) are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties under any other agreement or applicable law.

        (iv)  In the event that any provision of this Agreement shall to any
extent be held invalid, unreasonable or unenforceable in any circumstances, the
parties hereto agree that the remainder of this Agreement and the application of
such provision of this Agreement to other circumstances shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement, or any part thereof, is held to be unenforceable because of the scope
or duration of or the area covered by such provision, the parties hereto agree
that the court or arbitrator making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such unenforceable provisions) in order to make such
provision enforceable to the fullest extent permitted by law, and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. The parties hereto recognize that if, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitrator determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
unenforceable, the parties hereto agree that such covenants will second, in the
greatest geographical area that would not render them unenforceable.

        (v)   In the event of the Executive's breach of this Section 13, in
addition to all other rights the Company may have hereunder or in law or in
equity, all payments and benefits hereunder shall cease; all options, stock, and
other securities granted by the Company, including stock obtained through prior
exercise of options, shall be immediately forfeited (whether or not vested), and
the original purchase price, if any, shall be returned to the Executive; and all
profits received through exercise of options or sale of stock, and all previous
payments and benefits made or provided hereunder shall be promptly returned and
repaid to the Company.

7

--------------------------------------------------------------------------------






        13.3. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 13(c) constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

14.ENTIRE AGREEMENT.


        This Agreement embodies the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, agreements, and understandings relating to such subject
matter, and may be modified or amended only by an instrument in writing signed
by the parties hereto.

15.LAW TO GOVERN.

        This Agreement is executed and delivered in the State of Texas and shall
be governed, construed, and enforced in accordance with the laws of the State of
Texas.

16.ASSIGNMENT.

        This Agreement is personal to the parties, and neither this Agreement
nor any interest herein may be assigned (other than by will or by the laws of
descent and distribution) without the prior written consent of the parties
hereto nor be subject to alienation, anticipation, sale, pledge, encumbrance,
execution, levy, or other legal process of any kind against the Executive or any
of his/her beneficiaries or any other person. Notwithstanding the foregoing, but
subject to satisfaction of the Company's obligation to fund the Irrevocable
Trust as provided in Section 11, the Company shall be permitted to assign this
Agreement to any corporation or other business entity succeeding to
substantially all of the business and assets of the Company by merger,
consolidation, sale of assets, or otherwise, but only if by written agreement
the Company's successor assumes in full all of the Company's obligations under
this Agreement. From and after assignment of this Agreement by the Company in
accordance with the foregoing provisions, a Triggering Event shall be deemed to
have occurred. Failure by the Company to obtain such assumption prior to the
effectiveness of such succession shall be a breach of this Agreement and shall
entitle the Executive to immediately receive compensation under this Agreement
from the Company and from the Company's successor in the same aggregate amount
and on the same terms as he would be entitled to hereunder if he had voluntarily
terminated his/her employment with the Company for Good Reason after the
Triggering Date, and, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Triggering Date.

17.BINDING AGREEMENT.


        Subject to the provisions of Section 16 of this Agreement, this
Agreement shall be binding upon and shall inure to the benefit of the Company
and the Executive and their respective representatives, successors, and assigns.

8

--------------------------------------------------------------------------------



18.REFERENCES AND GENDER.

        All references to "Sections" and "Subsections" contained herein are,
unless specifically indicated otherwise, references to sections and subsections
of this Agreement. Whenever herein the singular number is used, the same shall
include the plural where appropriate, and words of any gender shall include each
other gender where appropriate.

19.WAIVER.

        No waiver of any right under this Agreement shall be deemed effective
unless the same is set forth in writing and signed by the party giving such
waiver, and no waiver of any right shall be deemed to be a waiver of any such
right in the future.

20.NOTICES.

        Except as may be otherwise specifically provided in this Agreement, all
notices required or permitted hereunder shall be in writing and will be deemed
to be delivered when deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the parties
at the respective addresses set forth herein, or at such other addresses as may
have theretofore been specified by written notice delivered in accordance
herewith.

21.OTHER INSTRUMENTS.

        The parties hereto covenant and agree that they will execute such other
and further instruments and documents as are or may become necessary or
convenient to effectuate and carry out the terms of this Agreement.

22.HEADINGS.

        The headings used in this Agreement are used for reference purposes only
and do not constitute substantive matter to be considered in construing the
terms of this Agreement.

23.INVALID PROVISION.

        Any clause, sentence, provision, section, subsection, or paragraph of
this Agreement held by a court of competent jurisdiction to be invalid, illegal,
or ineffective shall not impair, invalidate, or nullify the remainder of this
Agreement, but the effect thereof shall be confined to the clause, sentence,
provision, section, subsection, or paragraph so held to be invalid, illegal, or
ineffective.

24.RIGHTS UNDER PLANS AND PROGRAMS.

        Anything in this Agreement to the contrary notwithstanding, no provision
of this Agreement is intended, nor shall it be construed, to reduce or in any
way restrict any benefit to which the Executive may be entitled under any
agreement, plan, arrangement, or program providing benefits for the Executive.

25.MULTIPLE COPIES.


        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall together constitute one
and the same instrument. The terms of this Agreement shall become binding upon
each party from and after the time that he or it executed a copy hereof. In like
manner, from and after the time that any party executes a consent or other
document, such consent or other document shall be binding upon such parties.

26.WITHHOLDING OF TAXES.

        The Company may withhold from any amounts payable under this Agreement
all federal, state, city, or other taxes as shall be required pursuant to any
law or government regulation or ruling.

9

--------------------------------------------------------------------------------




27.LEGAL FEES AND EXPENSES.

        The Company shall pay and be responsible for all legal fees and expenses
which the Executive may incur as a result of the Company's failure to perform
under this Agreement or as a result of the Company or any successor contesting
the validity or enforceability of this Agreement.

28.SET OFF OR COUNTERCLAIM.

        Except with respect to any claim against or debt or other obligation of
the Executive properly recorded on the books and records of the Company prior to
the Triggering Date, there shall be no right of set off or counterclaim against,
or delay in, any payment by the Company to the Executive or his/her
beneficiaries provided for in this Agreement in respect of any claim against or
debt or other obligation of the Executive, whether arising hereunder or
otherwise.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first above written.

    CARREKER CORPORATION
 
 
By:
/s/ J. D. Carreker, Jr.

--------------------------------------------------------------------------------

J. D. Carreker
Chairman of the Board
and Chief Executive Officer
 
 
 
/s/ Suzette L. Massey

--------------------------------------------------------------------------------

Executive

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



CARREKER CORPORATION SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
